Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5, 7, 15, 18, 20, 24, 28, 30-47, 49-52 and 54-57 were canceled.
Claims 4, 6, 8, 14, 17, 19, 21, 25, 27, and 48 were amended.
Claims 1-4, 6, 8-14, 16-17, 19, 21-23, 25-27, 29, 48 and 53 are pending and under consideration.


Claim Objections
Claim 19 is objected to because of the following informalities: “tract, or wherein” in line 3 should read “tract; or wherein”.  Appropriate correction is required.

Claim 48 is objected to because of the following informalities: “The of claim 1” should read “The method of claim 1”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 4, it is not clear whether a hinge domain is located between (a) and (b) of claim 1 or between (a) and (b) of claim 3. It is suggested that Applicant specify the claim number for subparts (a) and (b).
Regarding claims 22 and 23, claims 22 and 23 recite claim limitation “express a low level of the cancer antigen”. It is not clear how much expression level Applicant intends to recite by “low level”. Since instant specification does not define how much expression level the claim limitation “low level” means, the claims are indefinite.
Regarding claim 26, claim 26 depends from claim 22, and so claim 26 contains claim limitations recited by claim 22. Therefore, claim 26 is also indefinite.
Regarding claim 27, claim 27 recites claim limitation “expressing a lower level of the cancer antigen”. It is not clear cancer cells express a lower level of the cancer antigen than what level of expression (e.g. how many copies of antigens per cell).


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 recites conjunction “and/or” in line 2 and therefore the conjunction can be “and”. In this case, claim 16 recites that cancer antigen is HER2 or EGFR whereas claim 17 recites that cancer antigen is HER2 and EGFR. Thus claim 17 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


MPEP § 2164.01 states:         
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Instant claim 23 is drawn to a method of treating cancer in a subject, the method comprising administering to a subject in need thereof: (i) a therapeutically effective amount of an immune cell that expresses a surface chimeric receptor, wherein the chimeric receptor comprises: (a) an Fc binding domain, and (b) a cytoplasmic signaling domain; and (ii) a therapeutically effective amount of at least two anti-cancer antibodies, 
Instant claim 25 is drawn to a method of treating cancer in a subject, the method comprising administering to a subject in need thereof: (i) a therapeutically effective amount of an immune cell that expresses a surface chimeric receptor, wherein the chimeric receptor comprises: (a) an Fc binding domain, and (b) a cytoplasmic signaling domain; and (ii) a therapeutically effective amount of at least two anti-cancer antibodies, wherein the at least two anti-cancer antibodies are (i) an anti-CD19 antibody and an anti-CD22 antibody, (ii) an anti-CD19 antibody and an anti-CD20 antibody, (iii) an anti-CD20 antibody and an anti-CD22 antibody, (iv) an anti-CS1 antibody and an anti-CD38 antibody, (v) an anti-CS1 antibody and an anti-BCMA antibody, or (vi) an anti-BCMA antibody and an anti-CD38 antibody.
Instant specification discloses ACTR (antibody coupled T-cell receptor) T cells combined with CD19 targeting MOR208 and CD22 targeting Epratuzumab exhibited enhanced cytotoxic activity and cytokine release in response to CD19- and CD22-expressing target cells (lines 13-15, page 69 of instant specification; and figure 8). Instant specification discloses that ACTR T-cells were also co-incubated with the RL cell line in combination with anti-CD19 and anti-CD22 antibodies at concentrations of 0, 0.01, 0.10 and 1.00 ug/mL (lines 21-27, page 76). The results demonstrate that combinatorial antigen targeting significantly enhanced ACTR activity (figures 28 and 29). 

Instant specification discloses that the addition of both anti-EGFR A and anti-EGFR B antibodies increased ACTR T-cell activity when compared to either antibody alone (figure 21B).
In summary, instant specification discloses antibody combinations anti-CD19 + anti-CD22; trastuzumab (anti-HER2) + Pertuzumab (anti-HER2); and anti-EGFR A + anti-EGFR B. 
However, instant specification does not disclose any other combination of antibodies. From the unpredictable nature of the art, one of ordinary skill in the art would not be able to envision that other combinations of antibodies would also increase ACTR T-cell activity without undue experimentation. 
Regarding claim 23, even though instant specification discloses ACTR T-cell treatment in the presence of antibodies targeting CD20, CD38, or CS1 alone (figures 22 and figures 25-27), it does not disclose ACTR T-cell treatment in combination with at least two antibodies targeting antigens including CD20, CD38, CS1, or BCMA as claimed in instant claim 23. 
Regarding claim 25, although instant specification discloses ACTR T-cell treatment in combination with an anti-CD19 antibody and an anti-CD22 antibody (subpart 
Therefore, one of skill in the art would be subject to undue experimentation to determine whether these combinations of antibodies which are not disclosed by instant specification would also increase ACTR T-cell activity as required by instant claims 23 and 25.
In conclusion, upon careful and full consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.



Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel biological materials, specifically antibody clones MM-151 and SCT200 recited in instant claim 17.  Since the biological materials 
Instant claims 17 and 48 recite antibody clones MM-151, SCT200, GC1118, EGFR antibody 992, EGFR antibody 1024, and MOR208. Searching internet revealed that GC1118, EGFR antibody 992, EGFR antibody 1024, and MOR208 are commercially available from Creative Biolabs. However, it is not clear whether MM-151 and SCT200 are available to the public.  The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:

(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
          (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
          (d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
          (e) the deposit will be replaced if it should ever become inviable.
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/179833 (hereinafter WO ‘833; PTO-892) and Yamashita-Kashima et al. (hereinafter Yamashita; Clin Cancer Res (2011), 17, 5060-5070; PTO-892).
Regarding claims 1-4, 6, and 8-11, WO ‘833 teaches an isolated immune receptor comprising CD8α leader (same as “signal peptide” of instant claim 4, see also Table 3 on page 28 of instant specification), Fc receptor binding domain of CD64, transmembrane domain of CD8α, an intracellular signaling domain of CD3ζ, and a co-stimulatory domain of CD28 (Figure 3). WO ‘833 teaches a modified T-cell comprising an isolated immune receptor comprising an Fc receptor binding domain and an intracellular domain of a co-stimulatory molecule (claim 13). WO ‘833 teaches T-cell comprising the immune receptor in combination with antibodies (figures 1, 2 and 8). WO ‘833 teaches a method of treating a tumor comprising administering to the subject an effective amount of a genetically modified cell comprising an immune receptor, wherein 
Regarding claims 19 and 21, WO ‘833 teaches a method of treating cancer, wherein the cancer is multiple myeloma or non-Hodgkin’s lymphoma (lines 8-13, page 43). 
However, WO ‘833 does not teach about administering at least two antibodies.
Regarding claim 1, Yamashita teaches pertuzumab in combination with trastuzumab showed significant antitumor activity compared with each monotherapy (abstract).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘833 and Yamashita to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would administer Pertuzumab and trastuzumab (teaching of Yamashita) together with T-cell comprising immune receptor (teaching of WO ‘833) for the better antitumor activity compared to the treatment with a single antibody. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in inducing better antitumor activity with two anti-cancer antibodies compared to treatment with a single antibody. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-4, 6, 8-11, 19, 21 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/179833 (hereinafter WO ‘833; PTO-892) and Yamashita-Kashima et al. (hereinafter Yamashita; Clin Cancer Res (2011), 17, 5060-5070; PTO-892) as applied to claims 1-4, 6, 8-11, 19 and 21 above, and further in view of US2017/0340733 A1 (hereinafter PGPub '733; PTO-892).
Regarding claims 1-4, 6, 8-11, 19 and 21, teachings of WO ‘833 and Yamashita were discussed above.
However, WO ‘833 and Yamashita do not teach a method of treating cancer, wherein one of the at least two cancer antigens is CD19 and one of the at least two anti-cancer antibodies is MOR208.
Regarding claims 19, 21 and 48, PGPub '733 teaches that an example of suitable therapeutics for use in combination for treatment of chronic lymphocytic leukemia includes CD19 targeting agent MOR208 (paragraph 807).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘833, Yamashita and PGPub '733 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would choose MOR208 as one of at least two antibodies because anti-CD19 antibody MOR208 was already known in the art to be an effective therapeutic against chronic lymphocytic leukemia which could be predictably used in such methods encompassed by the claims. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-4, 6, 8-14, 16-17, 19, 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent No. 9233125 (hereinafter patent ‘125; PTO-892) in view of US 2015/0139943 (hereinafter PGPub '943; PTO-892).
Regarding claim 1, patent ‘125 teaches a method of treating cancer in a subject, comprising: (a) administering at least two formulations of tagged proteins to a subject in need of treatment, wherein the tagged proteins bind a cancer cell in the subject, and (b) administering at least two therapeutically-effective populations of anti-tag-CAR-expressing T cells to the subject, wherein the anti-tag-CAR-expressing T cells bind the tagged proteins and induce cancer cell death, thereby treating cancer in a subject (column 2, lines 57-65). Patent ‘125 teaches that the tagged proteins are antibodies (column 3, lines 7-9). Patent ‘125 teaches CAR-expressing T-cell comprises a tag-binding domain, a transmembrane domain, and a T-cell activation domain (same as a cytoplasmic signaling domain of instant claim 1) wherein the transmembrane domain is the hinge and transmembrane regions of the human CD8α chain (claims 7 and 12).

However, Patent ‘125 does not teach Fc binding domain of chimeric receptor claimed in instant claim 1.
Regarding claims 1 and 2, PGPub '943 teaches a method of using the immune cells to enhance ADCC effects against target cells (e.g., cancer cells) (paragraph 052). PGPub '943 teaches a method for enhancing efficacy of an antibody-based immunotherapy of a cancer in a subject being treated with an anti-cancer antibody, the method comprising administering to the subject a therapeutically effective amount of T lymphocytes or NK cells that express the chimeric receptor (claim 38). PGPub '943 teaches a chimeric receptor comprising (a) an extracellular ligand binding domain of an Fc receptor (same as Fc binding domain of instant claim 1); (b) a transmembrane domain; (c) at least one co-stimulatory signaling domain; and (d) a cytoplasmic signaling domain comprising an immuno-receptor tyrosine-based activation motif (claim 1). PGPub '943 teaches a hinge domain (claim 3).
Regarding claims 3-4, 6, and 8-13, SEQ ID NO: 1 of PGPub '943 is 100% identical to SEQ ID NO: 1 of instant application (see below for Result 2 of SEQ ID NO: 1.rag). SEQ ID NO: 1 of instant application comprises signal sequence of CD8α, extracellular domain of Fc receptor CD16A, hinge domain of CD8α, transmembrane domain of CD8α, co-stimulatory domain of 4-1BB and cytoplasmic signaling domain of CD3ζ (page 28 of instant specification). 

Result 2 of SEQ ID NO: 1.rag

    PNG
    media_image1.png
    480
    883
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    805
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    243
    791
    media_image3.png
    Greyscale


Regarding claim 19, PGPub '943 teaches that cancer is breast cancer, lung cancer, or ovarian cancer (claim 42).
	Regarding claim 21, PGPub '943 teaches that the cancer of B-cell origin is selected from the group consisting of B-lineage acute lymphoblastic leukemia, B-cell chronic lymphocytic leukemia, and B-cell non-Hodgkin’s lymphoma (claim 43).
Regarding claim 29, since the kit claimed in claim 29 does not contain any other component than (i) immune cells that express a chimeric receptor and (ii) at least two anti-cancer antibodies, the kit would also be obvious to one of ordinary skill in the art as the method of claim 1 including these two components would be obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Patent ‘125 and PGPub '943 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace the chimeric receptor of patent ‘125 with the chimeric receptor of PGPub '943 and replace tagged-antibodies of patent ‘125 with regular antibodies with Fc regions in order to provide an alternative method of treating cancer. Fc binding domain of chimeric receptor will bind to Fc region of antibodies bound to cancer cells 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-14, 16, 17, 19 and 29 is/are rejected under 35 U.S.C. 103 as being obvious over US patent No. 9233125 (hereinafter patent ‘125; PTO-892) in view of WO2017/177217 (hereinafter WO ‘217; PTO-892).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 1, 14, 16, and 17, teachings of patent ‘125 were discussed above.
However, patent ‘125 does not teach Fc binding domain of chimeric receptor claimed in instant claim 1.
Regarding claim 1, WO ‘217 teaches a method for treating a disease, the method comprising administering to a subject in need thereof (i) a therapeutically effective 
Regarding claims 2-4, WO ‘217 teaches the components of chimeric receptor that are same as those of instant application (claims 2-5 of WO ‘217).
Regarding claim 6, WO ‘217 teaches that Fc binding domain is FcγR (claims 6-7).
Regarding claim 8, WO ‘217 teaches that FcγR is selected from the group consisting of CD16A, CD16B, CD64A, CD64B, CD64C, CD32A, and CD32B (claim 8).
Regarding claims 9-13, WO ‘217 teaches SEQ ID NO: 149 which is 100 % identical to SEQ ID NO: 67 of instant application (see below for result 1 of SEQ ID NO: 67.rag). SEQ ID NO: 67 of instant application is the amino acid sequence for the chimeric receptor comprising extracellular domain of Fc receptor CD16A, hinge domain of CD28, transmembrane domain of CD28, co-stimulatory domain of CD28 and cytoplasmic signaling domain of CD3ζ (page 31 of instant specification).

Result 1 of SEQ ID NO: 67.rag

    PNG
    media_image4.png
    516
    620
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    570
    655
    media_image5.png
    Greyscale


Regarding claim 19, WO ‘217 teaches that examples of cancers for which administration of the cells and compositions disclosed may be breast cancer or lung cancer (line 32 of page 77 to line 4 of page 78).
Regarding claim 29, since the kit claimed in claim 29 does not contain any other component than (i) immune cells that express a chimeric receptor and (ii) at least two anti-cancer antibodies, the kit would also be obvious to one of ordinary skill in the art as 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Patent ‘125 and WO ‘217 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace chimeric receptor of patent ‘125 with chimeric receptor of WO ‘217 and replace tagged-antibodies of patent ‘125 with regular antibodies with Fc regions in order to provide an alternative method of treating cancer. Fc binding domain of chimeric receptor will bind to Fc region of antibodies bound to cancer cells just as tag-binding domain of chimeric receptor binds to the tags of tagged-antibodies bound to cancer cells as taught by patent ‘125. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 


Allowable Subject Matter
Claim 53 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: prior art search was performed in EAST search engine and Google Scholar search engine, but no prior art teaching or suggesting the method for claim 53 has been found. 

Conclusion
Claims 1-4, 6, 8-14, 16-17, 19, 21-23, 25-27, 29 and 48 are rejected. 
Claim 53 is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643